NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1286n.06

                                           No. 12-3557                                  FILED
                                                                                     Dec 13, 2012
                           UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )       ON APPEAL FROM THE
                                                     )       UNITED STATES DISTRICT
v.                                                   )       COURT FOR THE SOUTHERN
                                                     )       DISTRICT OF OHIO
HING SHING LAU,                                      )
                                                     )
       Defendant-Appellant.                          )
                                                     )




       BEFORE: BATCHELDER, Chief Judge; MERRITT and KETHLEDGE, Circuit Judges.


       PER CURIAM. Hing Shing Lau appeals his conviction and sentence for violating the export

control laws. We affirm.

       Lau, a Hong Kong national, attempted to export twelve thermal imaging cameras from the

United States to Hong Kong without first obtaining the required export licenses from the Department

of Commerce. When Lau arrived in Canada to complete the transaction on June 3, 2009, he was

apprehended by Canadian law enforcement authorities pursuant to an arrest warrant issued by the

district court. A federal grand jury subsequently returned an indictment charging Lau with two

counts of violating the export control laws, in violation of 50 U.S.C. § 1705(a), (c) and 15 C.F.R.

§§ 736.2, 764.2, and 774, and four counts of money laundering, in violation of 18 U.S.C.

§ 1956(a)(2)(A). Lau was extradited to the United States in October 2010.

       After multiple continuances and substitution of defense counsel, the district court scheduled

a jury trial for May 14, 2012. Two weeks before the scheduled trial date, the district court received
No. 12-3557
United States v. Hing Shing Lau

a fifteen-page handwritten letter from Lau. Lau apologized for writing directly to the district court,

stating that he had decided to write the letter “[a]fter the negotiations finally broke down last Friday.”

After expressing his doubts about his appointed counsel, Lau then addressed “the reasons of reaching

a deadlock in plea negotiations.” Lau wrote: “A reasonable compromise is my first goal. To be

honest, I’m very want to settle this case as soon as possible because I already have been detained 3

years straightly [sic].” Lau raised three objections to the government’s proposed plea agreement,

which he attached to his letter. First, Lau objected to a provision regarding waiver of the statute of

limitations if the plea agreement or his conviction was voided. Lau next asserted that the plea

agreement purported to be an agreement for a specific sentence pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(C), but contained a provision in which the parties reserved the right to argue and

offer evidence regarding additional specific offense characteristics, adjustments, and departures as

well as the sentencing factors under 18 U.S.C. § 3553(a). Finally, Lau raised an objection to the

statement of facts attached to the plea agreement. In concluding his discussion of the plea

negotiations, Lau stated that “I only fully trust Your Honor” and that “I really want to plea to the

court and ask Your Honor’s equity if I need to plea guilty instead to accept a ‘dummy’ agreement

that may lure me into another trap. Or if the prosecutor can make some real concessions, it might

also can break the deadlock.”

        The attached plea agreement, pursuant to which Lau would plead guilty to two counts of

violating the export control laws, contained handwritten edits made by Lau. One paragraph provided

that the parties agreed to recommend a 46-month sentence pursuant to Rule 11(c)(1)(C), but “46”

was marked out and replaced in handwriting with “10.” In paragraphs addressing the applicable

guidelines range, handwritten edits changed which guideline would apply, lowered the resulting base

                                                   -2-
No. 12-3557
United States v. Hing Shing Lau

offense level from 26 to 14, and lowered the corresponding guidelines range from forty-six to fifty-

seven months to ten to sixteen months.

         The district court addressed Lau’s letter at an in-court status conference. The district court

stated that it had given a copy of Lau’s letter to defense counsel, who had provided the district court

with a copy of the plea agreement that was “currently . . . on the table.” The district court noted that

the current plea agreement incorporated most of Lau’s suggested changes, including the lower

offense level of 14 and the lower corresponding guidelines range of ten to sixteen months. When

the district court asked Lau if he had seen the newest plea agreement, Lau responded: “Yes. I

already go for the new agreement.” The district court stated: “[I]t’s my understanding that if the

plea was entered, nobody would have an objection to an imposition of the minimum term of

imprisonment, which would be the ten months. If you got credit for time served, as far as your

relationship with me, that would be over. You would be finished.” The district court asked the

attorneys about Lau’s likely offense level if he proceeded to trial and was convicted as charged, with

the prosecutor responding that the offense level could rise to 26. The district court stated:

         So the potential, if you go to trial, Mr. Lau, is 63 months to 78 months. The original
         Plea Agreement was less than that, and the one that’s on the table is 10 to 16 months.
         So you’ve got to make a decision about whether or not you want to risk exposure to
         possibly being sent to jail for more than five years or if you want to accept the Plea
         Agreement and conclude the proceedings that are in front of me.

When Lau expressed concern that the Rule 11(c)(1)(C) plea agreement would not bind the

government, the district court said that “once the plea is entered, I don’t care what they say. I’m

going to do what I’m going to do. . . . Which, I can tell you as of right now, is going to be the ten-

month sentence.” When asked what he wanted to do, Lau responded that he wanted to “[a]ccept a

plea.”

                                                  -3-
No. 12-3557
United States v. Hing Shing Lau

        Due to Lau’s concerns with the statement of facts attached to the plea agreement, the district

court decided to begin the plea colloquy with the facts supporting Lau’s plea. After the district court

reviewed the facts with Lau and the parties prepared a revised statement of facts, the district court

completed the Rule 11 colloquy and accepted Lau’s guilty plea to two counts of violating the export

control laws. Because Lau waived the right to a presentence investigation, the district court

proceeded to sentencing and sentenced Lau to ten months of imprisonment, with credit for time

served, and two years of supervised release.

        This timely appeal followed. Lau asserts that the district court (1) improperly involved itself

in the plea agreement process and (2) improperly imposed a term of supervised release in light of

his imminent deportation.

        Because Lau did not object to the district court’s participation in the plea agreement process,

we review for plain error. United States v. Sammons, 918 F.2d 592, 601 (6th Cir. 1990). To prevail

under the plain-error standard, Lau must demonstrate: (1) that an error occurred, (2) that the error

was “clear or obvious,” and (3) that the error affected his substantial rights. Puckett v. United States,

556 U.S. 129, 135 (2009). If these three prongs are satisfied, we have “the discretion to remedy the

error—discretion which ought to be exercised only if the error seriously affects the fairness, integrity

or public reputation of judicial proceedings.” Id. (internal quotation marks and brackets omitted).

        Lau expressed his desire to plead guilty in his letter to the district court, to which he attached

a copy of the proposed plea agreement with his edits. When the district court asked at the beginning

of the status conference if Lau had seen the newest plea agreement incorporating most of his

suggested changes, Lau responded: “Yes. I already go for the new agreement.” The district court

ultimately sentenced Lau to ten months of imprisonment—his desired sentence.

                                                   -4-
No. 12-3557
United States v. Hing Shing Lau

        The district court’s discussion of the sentencing possibilities did not render Lau’s plea

involuntary. Contrary to Lau’s opening brief, the district court did not tell Lau that it would sentence

him to in excess of five years if he did not plead guilty. The district court merely advised Lau that,

by proceeding to trial, he risked exposure to such a sentence. As for the district court’s assurances

that it would impose a sentence of ten months if Lau pleaded guilty, those representations were not

coercive and were consistent with Rule 11(c)(4). See United States v. Ebel, 299 F.3d 187, 191-92

(3d Cir. 2002).

        Lau argues that the district court promised that he “would be finished” if he pleaded guilty,

but then imposed a two-year term of supervised release. The term of supervised release was not

“reporting supervised release, but the special conditions are that if you illegally reenter this country

or commit a crime in this country, that will be a violation of that release.” The district court

explained to Lau, “if you came back in the country during that two-year period, which would start

today, if you came back illegally or came back legally and committed a crime, you would be in

violation, and you would be back here in front of me in here for sentencing on that violation.” The

supervised release placed no obligation on Lau other than refraining from violating the law. Lau’s

claim that the district court made a false promise to induce his plea is without merit.

        We review Lau’s sentence for reasonableness under a deferential abuse-of-discretion

standard. United States v. Battaglia, 624 F.3d 348, 350 (6th Cir. 2010). In support of his argument

that the district court should not have imposed a term of supervised release given his imminent

deportation, Lau relies on USSG § 5D1.1(c): “The court ordinarily should not impose a term of

supervised release in a case in which supervised release is not required by statute and the defendant




                                                  -5-
No. 12-3557
United States v. Hing Shing Lau

is a deportable alien who likely will be deported after imprisonment.” The commentary to USSG

§ 5D1.1 explains:

       Unless such a defendant legally returns to the United States, supervised release is
       unnecessary. If such a defendant illegally returns to the United States, the need to
       afford adequate deterrence and protect the public ordinarily is adequately served by
       a new prosecution. The court should, however, consider imposing a term of
       supervised release on such a defendant if the court determines it would provide an
       added measure of deterrence and protection based on the facts and circumstances of
       a particular case.

USSG § 5D1.1, comment. (n.5). Lau’s case was not a mine-run illegal reentry case. The district

court did not abuse its discretion in imposing a two-year term of supervised release, which, as noted

above, was non-reporting and imposed no obligation other than to refrain from violating the law.

       For the foregoing reasons, we affirm Lau’s conviction and sentence.




                                                 -6-